Name: Commission Regulation (EC) No 982/2002 of 7 June 2002 laying down the marketing standards for cultivated mushrooms
 Type: Regulation
 Subject Matter: marketing;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R0982Commission Regulation (EC) No 982/2002 of 7 June 2002 laying down the marketing standards for cultivated mushrooms Official Journal L 150 , 08/06/2002 P. 0045 - 0049Commission Regulation (EC) No 982/2002of 7 June 2002laying down the marketing standards for cultivated mushroomsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 545/2002(2), and in particular Article 2(2),Whereas:(1) Cultivated mushrooms are among the products listed in Annex I to Regulation (EC) No 2200/96 for which standards must be adopted. To that end, and in the interest of preserving transparency on the world market, account should be taken of the standard for cultivated mushrooms recommended by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UNECE).(2) Application of these standards should remove products of unsatisfactory quality from the market, bring production into line with consumer requirements and facilitate trade based on fair competition, thereby helping to improve profitability.(3) The standards are applicable at all marketing stages. Long-distance transport, storage over a certain period and the various processes the products undergo may cause some degree of deterioration owing to the biological development of the products or their perishable nature. Account should be taken of such deterioration when applying the standard at the marketing stages following dispatch.(4) As products in the "Extra" class have to be particularly carefully sorted and packaged, only lack of freshness and turgidity is to be taken into account in their case.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for cultivated mushrooms of genus Agaricus falling within CN code 0709 51 00 shall be as set out in the Annex.The standard shall apply at all marketing stages under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, products may show, in relation to the requirements of the standard, a slight lack of freshness and turgidity; products graded in classes other than the "Extra" class may show in addition slight deteriorations due to their development and their tendency to perish.Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.ANNEXSTANDARD FOR CULTIVATED MUSHROOMS (AGARICUS)1. DEFINITION OF PRODUCEThis standard applies to the carpophores (fruiting bodies) of strains grown from the genus Agaricus (syn. Psalliota), to be supplied fresh to the consumer, mushrooms for industrial processing being excluded.Mushrooms are classified into the following commercial types, whereas these first of all are classified into two groups:- uncut mushrooms, which have the lower part of the stalk uncut,- cut mushrooms, which have the lower part of the stalk cut. The cut must be clean and approximately perpendicular to the longitudinal axis;in both groups a distinction is made between successive stages of development:- closed mushrooms (or equivalent denomination), i.e. mushrooms with the cap completely closed,- veiled mushrooms, i.e. mushrooms, the cap of which is connected to the stalk by the veil,- open mushrooms, i.e. mushrooms with an open cap (open cap or flat; a slight downturn of the edges of the cap is required),- flat mushrooms, i.e. mushrooms which are fully open (but the edges of the cap are neither too cupped nor inverted);mushrooms are further classified into two colour groups:- "white"- "brown" or "chestnut".2. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements of mushrooms after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the mushrooms must be:- intact; cut mushrooms complying with the definition are regarded as intact,- sound, produce affected by rotting, severe browning in the stalk or deterioration such as to make it unfit for consumption is excluded,- clean, practically free of any visible foreign matter, other than casing material,- fresh in appearance, account should be taken of the typical gill colour of the strain and/or commercial type,- practically free from pests,- practically free from damage caused by pests,- free of abnormal external moisture,- free of any foreign smell and/or taste;the development and condition of the mushrooms must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationThe mushrooms are classified in three classes defined below:(i) "Extra" ClassMushrooms in this class must be of superior quality. In shape, appearance, development and colouring they must be characteristic of the commercial type. They must be well formed.They must be free from defects with the exception of very slight superficial defects provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.The mushrooms must be practically free of casing material; uncut mushrooms may also have traces of casing material on the foot.(ii) Class IMushrooms in this class must be of good quality. In shape, appearance, development and colouring they must be characteristic of the commercial type.the following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- slight defect in shape,- slight defect in colouring,- slight superficial blemishes provided they are not progressive,- slight superficial bruising,- slight traces of casing material; uncut mushrooms may also have some casing material on the foot.(iii) Class IIThis class includes mushrooms which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above.The following defects may be allowed provided the mushrooms retain their essential characteristics as regards the quality, the keeping quality and presentation:- defect in shape,- defect in colouring,- slight blemishes,- slight bruising,- hollow stalks,- traces of casing material; uncut mushrooms may also have some casing material on the foot.3. PROVISIONS CONCERNING SIZINGSize is determined by the maximum diameter of the cap and the length of the stalk, according to the following specifications.Minimum sizeThe minimum cap diameter must be at least 15 mm for closed cap, veiled and open mushrooms and 20 mm for flat mushrooms.Length of stalkThe length of the stalk is measured:- from the gills under the cap for open and flat mushrooms,- from the veil for closed and veiled mushrooms.Sizing is compulsory for mushrooms in "Extra" Class according to following table, mushrooms of Classes I and II having to meet the specified size ranges if the terms "small", "medium" or "large" are indicated:>TABLE>>TABLE>4. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) "Extra" Class5 % by number or weight of mushrooms not satisfying the requirements of the class, but meeting those of Class I or, exceptionally, coming within the tolerances of that class.(ii) Class I10 % by number or weight of mushrooms not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class.(iii) Class II10 % by number or weight of mushrooms with their stalk missing and 10 % by number or weight of mushrooms satisfying neither the requirements of the class nor the minimum requirements, for other reasons, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption.B. Special tolerances for the stage of development(i) "Extra" Class5 % in total by number or weight of mushrooms of the previous stage of development and of mushrooms of the next stage of development are allowed.(ii) Class I10 % in total by number or weight of mushrooms of the previous stage of development and of mushrooms of the next stage of development are allowed.(iii) Class IIMushrooms of different stages of development can be mixed in each package. However, when the stage of development is indicated, a maximum of 25 % in total by number or weight of mushrooms of the previous stage of development and of mushrooms of the next stage of development are allowed.C. Size tolerancesFor all classes: 10 % by number or weight of mushrooms not conforming to the sizes indicated.5. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package must be uniform and contain only mushrooms of the same origin, commercial type, stage of development (subject to provisions under IV(B) above), quality, and size (if sized).Sales packages of a net weight not exceeding 1 kilo may contain mixtures of mushrooms of different colours, provided they are uniform in quality, stage of development and size (if sized) and, for each colour concerned, in origin.The visible part of the contents of the package must be representative of the entire contents.B. PackagingThe mushrooms must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal changes to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed, provided the printing or labelling has been done with non-toxic ink or glue.Packages must be free of all foreign matter including excessive casing material.6. PROVISIONS CONCERNING MARKINGEach package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outside:A. IdentificationPacker and/or dispatcher: name and address or officially issued or accepted code mark. However, in the case where a code mark is used, the reference "packer and/or dispatcher" (or equivalent abbreviations) has to be indicated in close connection with the code mark.B. Nature of produce- If the contents are not visible from the outside:- cultivated mushrooms,- "cut" or "uncut",- colour if not "white";- Stage of development (optional),- In the case of sales packages containing a mixture of mushrooms of different colours, names of the different colours.C. Origin of produce- Country of origin and, optionally, district where grown, or national, regional or local place name,- In the case of sales packages containing a mixture of mushrooms of different colours of different origins, the indication of each country of origin shall appear close to the name of the colours concerned.D. Commercial specifications- Class,- Sized (if sized) expressed as minimum and maximum cap diameters or by the term "small", "medium" or "large",- Net weight.E. Official control mark (optional)